Title: To Thomas Jefferson from George Hammond, 30 January 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 30th. January 1792
          
          Since my arrival in this country, I have passed over in silent disregard many malevolent insinuations upon the subject of the Indian war, which have been repeatedly thrown out against my Country, in the public prints, and have suffered their futility and falsehood to defeat the purposes, for which they might have been fabricated. But when I learn from the papers of this morning, that, in public discussion, it has been seriously assumed as a fact—that the Indians, now engaged in war with the United States, have been plentifully supplied with arms and ammunition, and have received information and aid in their hostile operations from the forts now in the possession of his Majesty’s arms—it becomes an act of duty to my Country and myself, and of respect to every part of this government to recall to your recollection my letter of the 14th. of December (in answer to your’s relative to Bowles) in which, by direction of my superiors, “I disclaimed, in the most unequivocal manner, the imputation, that the King’s government in Canada had encouraged or supported the measures of hostility, taken by the Indians in the Western Country.”
          Although I, at the time, conceived that a declaration so formal and explicit was sufficient to dispel any doubts that might have been entertained, I was still anxious to receive, from the province immediately concerned, a farther corroboration of what I had advanced. For this purpose, I informed his Majesty’s Governor of Canada, by letter, of my having disavowed any interference in favor of the Indians, on the part of his government. In the Governor’s answer (dated the 12th of this month) he assures me that I was perfectly justified in making such a declaration—that the Indians have been neither directly nor indirectly encouraged or supported in their measures of hostility—that the Officers, commanding the Upper Posts, have constantly and uniformly been instructed to observe the strictest neutrality—and that it is the wish and interest of the King’s government in Canada to see tranquillity restored between the Indians and the United States.
          As an additional proof that such has been uniformly the course of proceeding pursued by the government of Canada, I can also inform you, that at a Talk held on the 15th. of August last at Quebec by Lord Dorchester with a deputation of the Indians, his Lordship acquainted the latter with his resolution not to afford them any assistance in the prosecution of hostilities and expressed his wishes that a pacification might shortly take place between them and the United States.
          
          It would, I trust, now be superfluous for me to enlarge farther upon this subject. You will however, Sir, permit me to add that, in making to you these communications, I am impelled by no other motives than by a solicitude to remove any doubts that may still exist in any part of this government, and by the desire of preventing the public mind from being warped or prejudiced by unfounded opinions, at the very period, when those stipulations of the definitive treaty, that have not as yet been carried into effect by the two countries respectively, are likely to come into serious and temperate discussion.
          While I am upon this head, I cannot avoid expressing to you, Sir, my regret that I have not hitherto been enabled to complete the abstract, which I am preparing, of such facts as appear to me contraventions of the Treaty of Peace, on the part of the United States. It is now in considerable forwardness, and I hope to present it to you in a very short time. When you consider the extensive nature of the subject and the necessity of procuring information from every part of this continent, you will, I hope, be easily persuaded, that the delay has been unavoidable.—I am, with perfect respect and esteem, Sir, Your most obedient and most humble servant,
          
            Geo. Hammond
          
        